Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on August 21, 2007 Registration No. 333-144984 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 1 TO FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BANNER CORPORATION (Exact name of registrant as specified in its charter) Washington 91-1691604 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 10 South First Avenue Walla Walla, Washington 99362 (509) 527-3636 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Albert H. Marshall, Vice President Banner Corporation 10 South First Avenue Walla Walla, Washington 99362 (509) 527-3636 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Nicholas G. Demmo, Esq. Peter A. Spadoni, Esq. Wachtell, Lipton, Rosen & Katz Jeffers, Danielson, Sonn & Aylward, P.S. 51 West 52nd Street 2600 Chester Kimm Road New York, New York 10019 Wenatchee, WA 98801 Telephone: (212) 403-1000 Telephone: (509) 662-3685 Facsimile: (212) 403-2000 Fax: (509) 662-2452 Approximate date of commencement of proposed sale to the public: As soon as practicable following the effectiveness of this Registration Statement and the effective time of the merger described herein. If the securities being registered on this form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box. ¨ If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until this Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this document is not complete and may be changed. We may not sell the securities offered by this document until the registration statement filed with the Securities and Exchange Commission is effective. This document is not an offer to sell these securities, and we are not soliciting an offer to buy these securities, in any state where the offer or sale is not permitted. PRELIMINARYSUBJECT TO COMPLETIONDATED AUGUST 21, 2007 MERGER PROPOSED  YOUR VOTE IS VERY IMPORTANT On June 27, 2007, we entered into a merger agreement with Banner Corporation (Banner) providing for the merger of NCW Community Bank into Banner Bank, a subsidiary of Banner. Before we can complete the merger, we must obtain the approval of the shareholders of NCW. We are sending you this document to ask you to vote in favor of the approval and adoption of the merger agreement. If the merger is completed, NCW shareholders will be entitled to receive, in exchange for each share of NCW common stock they hold at the time of the merger, consideration equal to the pro rata share of (i) 340,000 shares of Banner common stock, plus (ii) $6.5 million in cash, subject to possible adjustments, as discussed in this proxy statement/prospectus. Except as described above, the value of the merger consideration will fluctuate with the market price of Banner common stock, which trades on the Nasdaq Global Select Market (the Nasdaq) under the symbol BANR. As an example, based on the closing price of $33.79 of Banner common stock on the Nasdaq on August 17, 2007, and 457,111 fully diluted NCW common shares outstanding as of such date (which includes shares attributable to outstanding options), each share of NCW common stock would be converted into the right to receive approximately $14.22 in cash and approximately 0.7438 shares of Banner common stock, having a market value of approximately $39.35. As an additional example, based on the closing price of $35.20 of Banner common stock on the Nasdaq on June 27, 2007, and 457,911 fully diluted NCW common shares outstanding as of such date (which includes shares attributable to outstanding options), each share of NCW common stock would be converted into the right to receive approximately $14.19 in cash and approximately 0.7425 shares of Banner common stock, such cash and stock together having an aggregate market value of approximately $40.33. If the average closing price of Banner common stock for the twenty days prior to the receipt of regulatory approval is less than $30.83, NCW may terminate the merger agreement, regardless of whether the NCW shareholders have approved the merger agreement. If NCW elects to terminate the merger agreement, Banner has the right to increase the merger consideration and thereby prevent the merger agreement from being terminated. Banner has no obligation to increase the merger consideration under such circumstances. For more information, see The Merger AgreementTermination of the Merger Agreement. Your vote is important. We cannot complete the merger of Banner Bank and NCW unless NCW shareholders approve and adopt the merger agreement. NCW shareholders failure to vote will have the same effect as voting against the merger. The special meeting of the shareholders of NCW will be held at NCW Community Bank, 701 N. Chelan Avenue, Wenatchee, Washington 98801 on Thursday, September 27, 2007, at 5:00 p.m. The NCW board of directors unanimously recommends that NCW shareholders vote FOR approval and adoption of the merger agreement. This document gives you detailed information about the NCW shareholder meeting and the proposed merger and includes a copy of the merger agreement. This document also provides important information regarding Banner. We urge you to read this document carefully, including Risk Factors beginning on page 10 for a discussion of the risks relating to the merger. You also can obtain information about Banner from documents that it has filed with the Securities and Exchange Commission by following the instructions under Where You Can Find More Information. Whether or not you plan to attend the special meeting, to ensure your shares are represented at the meeting, please vote as soon as possible by completing and submitting the enclosed proxy card. /s/ Melvin J. Hanson Melvin J. Hanson President and Chief Executive Officer NCW Community Bank Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved the shares of common stock to be issued by Banner under this document or passed upon the adequacy or accuracy of this document. Any representation to the contrary is a criminal offense. This document is dated August 21, 2007, and is being first mailed to NCW shareholders on or about August 24, 2007. NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON SEPTEMBER 27, 2007 To the Shareholders of NCW Community Bank: We will hold a special meeting of NCW shareholders on September 27, 2007, at 5:00 p.m., local time, at NCW Community Bank, 701 N. Chelan Avenue, Wenatchee, Washington 98801 for the following purposes: 1. To consider and vote upon a proposal to approve and adopt the Agreement and Plan of Merger, dated as of June 27, 2007, among Banner Corporation, Banner Bank and NCW Community Bank, as it may be amended from time to time, pursuant to which NCW will merge with and into Banner Bank; 2. To vote upon an adjournment or postponement of the NCW special meeting, if necessary, to solicit additional proxies. 3. To transact any other business as may properly be brought before the NCW special meeting or any adjournment or postponement of the NCW special meeting. Only holders of record of NCW common stock at the close of business on August 13, 2007 are entitled to notice of, and to vote at, the NCW special meeting or any adjournments or postponements of the NCW special meeting. To ensure your representation at the NCW special meeting, please complete and promptly mail your proxy card in the return envelope enclosed. This will not prevent you from voting in person, but will help to secure a quorum and avoid added solicitation costs. Your proxy may be revoked at any time before it is voted. Please review the proxy statement/prospectus accompanying this notice for more complete information regarding the merger and the NCW special meeting. NCW shareholders have a right to dissent from the merger and obtain payment of the fair value of their NCW shares under Washington law. A copy of the applicable Washington statutory provisions regarding dissenters rights is attached as Annex C to the accompanying proxy statement/prospectus. For details on your dissenters rights and applicable procedures, please see the discussion Dissenters Rights beginning on page 21. The board of directors of NCW unanimously recommends that NCW shareholders vote FOR the proposal to approve and adopt the merger agreement. By Order of the Board of Directors, /s/ Melvin J. Hansen Melvin J. Hansen President and Chief Executive Officer Wenatchee, Washington August 21, 2007 ADDITIONAL INFORMATION This document incorporates important business and financial information about Banner Corporation from documents filed with the Securities and Exchange Commission, which in this document we refer to as the SEC, that are not included in or delivered with this document. Banner will provide you with copies of this information relating to Banner, without charge, upon written or oral request to: Banner Corporation 10 South First Avenue Walla Walla, Washington 99362 Attention: Investor Relations Telephone: (509) 527-3636 In order to receive timely delivery of the documents in advance of the special meeting, you must request the information no later than September 20, 2007. You may also obtain the documents filed by Banner with the SEC at the SECs website, www.sec.gov, and you may obtain certain of these documents at Banners website, www.bannerbank.com, by selecting BANR SEC Filings. Information contained on the Banner website is expressly not incorporated by reference into this document. You should rely only on the information contained in or incorporated by reference into this document to vote on the proposals to NCWs shareholders in connection with the merger. No one has been authorized to provide you with information that is different from that contained in, or incorporated by reference into, this document. This document is dated August 21, 2007. You should not assume that the information contained in, or incorporated by reference into, this document is accurate as of any date other than that date. Neither the mailing of this document to NCW shareholders nor the issuance by Banner of common stock in connection with the merger will create any implication to the contrary. This document does not constitute an offer to sell, or a solicitation of an offer to buy, any securities, or the solicitation of a proxy, in any jurisdiction to or from any person to whom it is unlawful to make any such offer or solicitation in such jurisdiction. Information contained in this document regarding Banner has been provided by Banner and information contained in this document regarding NCW has been provided by NCW. TABLE OF CONTENTS Questions and Answers About the Merger 1 Summary 3 Risk Factors 10 Forward-Looking Statements 12 The Special Meeting of NCW Shareholders 13 General 13 Record Date and Voting 13 Vote Required 13 Revocability of Proxies 14 Solicitation of Proxies 14 The Merger 15 Background of the Merger 15 Banners Reasons for the Merger 16 NCWs Reasons for the Merger; Recommendation of NCWs Board of Directors 16 Opinion of NCWs Financial Advisor 18 Interests of NCWs Executive Officers and Directors in the Merger 20 Listing of Banner Common Stock on the Nasdaq 21 Dissenters Rights 21 Accounting Treatment 22 Regulatory Approvals 22 Federal Deposit Insurance Corporation 22 Other Notices and Approvals 23 Material U.S. Federal Income Tax Consequences of the Merger 23 Tax Consequences of the Merger Generally 24 Tax Basis and Holding Period 25 Cash Received Instead of a Fractional Share of Banner Common Stock 25 Information Reporting and Backup Withholding 26 Reporting Requirements 26 The Merger Agreement 27 The Merger 27 Effective Time and Completion of the Merger 27 Consideration to Be Received in the Merger 27 Stock Options and Other Stock-Based Awards 28 Conversion of Shares; Exchange of Certificates 28 Representations and Warranties 29 Conduct of Business Pending the Merger 30 Reasonable Best Efforts 32 No Solicitation of Alternative Transactions 32 Employee Matters 34 Indemnification and Insurance 34 Conditions to Complete the Merger 34 Termination of the Merger Agreement 35 Amendment, Waiver and Extension of the Merger Agreement 37 Fees and Expenses 37 Restrictions on Resales by Affiliates 37 The Companies 38 Banner Corporation 38 NCW Community Bank 38 Market Price and Dividend Data 40 Banner 40 NCW 40 -i- Comparative Rights of Banner and NCW Shareholders 41 Legal Matters 46 Experts 46 Other Matters 46 Where You Can Find More Information 46 Agreement and Plan of Merger, dated as of June 27, 2007, by and among Banner Corporation, Banner Bank and NCW Community Bank Annex A Opinion of McAdams Wright Ragen, Inc., dated June 27, 2007 Annex B Copy of Section 30.49.090 of the Revised Code of Washington Annex C -ii- QUESTIONS AND ANSWERS ABOUT THE MERGER Q: What matters will be considered at the NCW shareholder meeting? A: At the NCW special meeting, NCW shareholders will be asked to vote in favor of approving and adopting the merger agreement. Q: What will I receive in the merger? A: For each share of NCW common stock which you own, you will receive a pro rata share (based on the number of NCW shares outstanding) of (i) 340,000 shares of Banner common stock and (ii) $6.5 million in cash. Assuming 457,111 shares of NCW common stock outstanding and a Banner common stock value of $33.79 per share, you would receive consideration with a value equal to $39.35. Q: Why is my vote important? A: The merger agreement must be approved and adopted by the holders of two-thirds of the outstanding shares of NCW common stock. Accordingly, if an NCW shareholder abstains or fails to vote that will have the same effect as a vote against approval and adoption of the merger agreement. Q: What do I need to do now in order to vote? A: After you have carefully read this document, please complete, sign and date the enclosed proxy card or voting instruction card and return it in the postage-paid envelope as soon as possible so that your shares will be represented and voted at the NCW special meeting. Q: When and where is the shareholder meeting? A: The NCW special meeting will take place at 5:00 p.m. on September 27, 2007. The location of the NCW special meeting is NCW Community Bank, 701 N. Chelan Avenue, Wenatchee, Washington 98801. Q: Should I send in my NCW stock certificates with my proxy card? A: No. Please DO NOT send your NCW stock certificates with your proxy card. Shortly after the merger is completed you will receive a letter of transmittal with instructions, which you should carefully review and follow, regarding how to surrender your NCW stock certificates. Q: How do I vote my shares if my shares are held in street name? A: You should contact your broker or bank. Your broker or bank can give you directions on how to instruct the broker or bank to vote your shares. Your broker or bank will not vote your shares unless the broker or bank receives appropriate instructions from you. For NCW shareholders, your failure to vote will have the same effect as a vote AGAINST approval and adoption of the merger agreement. You should therefore provide your broker or bank with instructions as to how to vote your shares. Q: If I hold shares of NCW common stock through my NCW 401(k) plan, will I be allowed to vote these shares on the merger? A: Yes. If you participate in the NCW 401(k) Plan, you may vote the number of NCW shares in your account on the record date by following the instructions that are being provided to NCW 401(k) Plan participants separately. The trustee will vote your shares in accordance with your instructions, if you meet the deadline for submitting your vote. This deadline may be earlier than the deadline generally applicable to NCW shareholders. If you do not send instructions, the trustee will have discretion to vote the shares credited to your account. -1- Q: What if I want to change my vote after I have delivered my proxy card? A: You may change your vote at any time before your proxy is voted at the shareholder meeting. If you are the record holder of your shares, you can do this in any of the three following ways:  by sending a written revocation to the secretary of NCW in time to be received before the special meeting of shareholders stating that you would like to revoke your proxy;  by properly completing another proxy card that is dated later than the original proxy and returning it in time to be received before the special meeting of shareholders; or  by voting in person at the special meeting of shareholders if your shares of NCW common stock are registered in your name rather than in the name of a broker or bank. If you hold your shares in street name, you should contact your broker or bank to give it instructions to change your vote. Q: Are NCW shareholders entitled to dissenters rights? A: Holders of NCW common stock have the right to dissent from the merger and to receive payment in cash for the value of their shares of NCW common stock. The value of the shares of NCW common stock of dissenting shareholders may be more than, less than or equal to the value of the merger consideration. If you are an NCW shareholder seeking to preserve your statutory dissenters rights, you must carefully follow the procedures described in the section entitled The MergerDissenters Rights on page 21 and prescribed by Section 30.49.090 of the Revised Code of Washington, a copy of which is reprinted in its entirety and attached to this document as Annex C. Your failure to comply precisely with all procedures required by Washington law may result in the loss of your dissenters rights. Q: Whom can I call with questions about the shareholder meeting or the merger? A: If you have questions about the merger or the NCW special meeting of shareholders or you need additional copies of this document, or if you have questions about the process for voting or if you need a replacement proxy card, you should contact: NCW Community Bank 701 N. Chelan Avenue Wenatchee, Washington 98801 Attention: Melvin J. Hanson, President & CEO Telephone: (509) 667-1657 -2- SUMMARY This summary highlights selected information from this document and may not contain all of the information that is important to you. You should carefully read this entire document and the other documents to which this document refers to fully understand the merger. See Where You Can Find More Information on page 46. Most items in this summary include a page reference directing you to a more complete description of those items. NCW Will Merge into Banner Bank (see page 27) We propose a merger of NCW with and into Banner Bank. As a result, Banner Bank will continue as the resulting bank. NCW Shareholders Will Receive Cash and Shares of Banner Common Stock in the Merger (see page 27) If the merger is completed, Banner will deliver 340,000 shares of Banner common stock and $6.5 million in cash to NCW shareholders, who will become entitled to receive their pro rata share of this aggregate consideration. The number of shares or the amount of cash consideration is subject to certain adjustments and could also vary if the price of Banner stock rises above or falls below certain thresholds. See The Merger AgreementTermination of the Merger AgreementGeneral. Except as described above, the value of the merger consideration will fluctuate with the market price of Banner common stock. As an example, based on the closing price of $33.79 of Banner common stock on the Nasdaq on August 17, 2007, and 457,111 NCW common shares outstanding as of such date, each share of NCW common stock would be converted into the right to receive approximately $14.22 in cash and approximately 0.7438 shares of Banner common stock, having a market value of approximately $39.35. What Holders of NCW Stock Options Will Receive (see page 28) When we complete the merger, stock options to acquire NCW common stock that are outstanding immediately before the completion of the merger will automatically be cancelled and the holders will not have any further rights with respect to such options. The Merger Has Been Structured to Be Generally Tax-Free to Holders of NCW Common Stock to the Extent They Receive Banner Common Stock (see page 23) The exchange by U.S. holders of NCW common stock for Banner common stock has been structured to be generally tax free for U.S. federal income tax purposes, except that:  U.S. holders of NCW common stock generally will recognize gain, but not loss, to the extent of the cash received; and  U.S. holders of NCW common stock generally will recognize gain or loss with respect to cash received instead of fractional shares of Banner common stock that such holders would otherwise be entitled to receive. For further information, please refer to The MergerMaterial U.S. Federal Income Tax Consequences of the Merger. Dividend Policy of Banner (see page 40) The holders of Banner common stock receive dividends if and when declared by the Banner board of directors out of legally available funds. Banner declared quarterly cash dividends of $0.19 per share of common stock for the first two quarters of 2007 and the fourth quarter of 2006 and $0.18 for each of the first three quarters of 2006. Following the completion of the merger, Banner expects to continue paying quarterly cash dividends on a -3- basis consistent with past practice. However, the declaration and payment of dividends will depend upon business conditions, operating results, capital and reserve requirements and consideration by the Banner board of directors of other relevant factors. Prior to completion of the merger, NCW shareholders will not receive any regular dividends declared and paid by Banner. See The Merger AgreementConversion of Shares; Exchange of CertificatesDividends and Distributions. NCWs Financial Advisor Has Provided an Opinion as to the Fairness of the Merger Consideration, from a Financial Point of View, to NCWs Shareholders (see page 18) McAdams Wright Ragen, Inc. or McAdams Wright has provided an opinion to the NCW board of directors, dated as of June 27, 2007, that, as of that date, and subject to and based upon the qualifications and assumptions set forth in its opinion, the consideration to be received by the holders of NCW common stock in the merger was fair, from a financial point of view, to such shareholders. We have attached to this document the full text of McAdams Wrights opinion as Annex B, which sets forth, among other things, the assumptions made, procedures followed, matters considered and limitations on the review undertaken by McAdams Wright in connection with its opinion. We urge you to read the opinion in its entirety. The opinion of McAdams Wright is addressed to the board of directors of NCW and is among many factors considered by the board in deciding to approve the merger agreement and the transactions contemplated by the merger agreement, is directed only to the consideration to be paid in the merger and does not constitute a recommendation to any shareholder as to how that shareholder should vote on the merger agreement. Pursuant to an engagement letter between NCW and McAdams Wright, NCW has agreed to pay McAdams Wright a fee, a substantial portion of which is payable only upon completion of the merger. NCWs Board of Directors Recommends that NCW Shareholders Vote FOR Approval and Adoption of the Merger Agreement (see page 16) NCWs board of directors has unanimously determined that the merger and the merger agreement are advisable to, and in the best interests of, NCW shareholders and unanimously recommends that NCW shareholders vote FOR the proposal to approve and adopt the merger agreement. In reaching its decision to approve the merger agreement, NCWs board of directors consulted with certain of its senior management and with its legal and financial advisors and also considered the factors described under The MergerNCWs Reasons for the Merger; Recommendation of NCWs Board of Directors. Interests of NCW Executive Officers and Directors in the Merger (see page 20) In considering the information contained in this document, you should be aware that NCWs executive officers and directors have financial interests in the merger that may be different from, or in addition to, the interests of NCW shareholders. These additional interests of NCWs executive officers and directors may create potential conflicts of interest and cause some of these persons to view the proposed transaction differently than you may view it as a shareholder. NCWs board of directors was aware of these interests and considered them, among other matters, in approving the merger agreement. For information concerning these interests, please see the discussion under the caption The MergerInterests of NCW Executive Officers and Directors in the Merger. Non-Solicitation (see page 32) NCW has agreed that it will not solicit or encourage any inquiries or proposals regarding any acquisition proposals by third parties. However, NCW may respond to unsolicited proposals in certain circumstances if required by its board of directors fiduciary duties. Upon receiving any such proposal, NCW must promptly notify Banner. -4- Conditions to Completion of the Merger (see page 34) Each of Banners and NCWs obligations to complete the merger is subject to the satisfaction or waiver of a number of mutual conditions including:  the approval and adoption of the merger agreement by NCW shareholders; and  the absence of any statute, regulation, rule, decree, injunction or other order in effect by any court or other governmental entity that prohibits completion of the transactions contemplated by the merger agreement. Each of Banners and NCWs obligations to complete the merger is also separately subject to the satisfaction or waiver of a number of conditions including:  the receipt by the party of a legal opinion from its counsel to the effect that the merger will be treated as a reorganization for U.S. federal income tax purposes;  the receipt and effectiveness of all regulatory approvals, registrations and consents, and the expiration of all waiting periods required to complete the merger; and  the other companys representations and warranties in the merger agreement being true and correct, subject to the materiality standards contained in the merger agreement, and the performance by the other party in all material respects of its obligations under the merger agreement. Banners obligation to complete the merger is further subject to the condition that the regulatory approvals received in connection with the completion of the merger not include any conditions or restrictions that, in the aggregate, would reasonably be expected to have a material adverse effect on NCW or Banner, with materiality being measured on a scale relative to NCW. Termination of the Merger Agreement (see page 35) Banner and NCW may mutually agree at any time to terminate the merger agreement without completing the merger, even if shareholders have approved the merger. Also, either of Banner or NCW can terminate the merger agreement in various circumstances, including the following:  if a governmental entity which must grant a regulatory approval as a condition to the merger denies approval of the merger or any governmental entity has issued an order prohibiting the merger and such action has become final and non-appealable;  if the merger is not completed, subject to certain exceptions, by February 1, 2008 (other than because of a breach of the merger agreement caused by the party seeking termination);  if the other party breaches the merger agreement in a way that would entitle the party seeking to terminate the agreement not to consummate the merger, subject to the right of the breaching party to cure the breach within 45 days following written notice (unless it is not possible due to the nature or timing of the breach for the breaching party to cure the breach); or  if the approval and adoption of the merger agreement by NCW shareholders is not obtained. Banner may also terminate the merger agreement:  if NCW has materially breached its non-solicitation obligations described under The Merger AgreementNo Solicitation of Alternative Transactions; -5-  if NCWs board has failed to recommend in this proxy statement/prospectus the approval of the merger agreement by its shareholders, recommended any alternative transaction proposals with third parties or failed to call a meeting of its shareholders; or  if the twenty-day average closing price of Banner common stock exceeds $39.90 (subject to NCWs right to accept a reduction in the merger consideration and thereby prevent such termination as described under The Merger AgreementTermination of the Merger Agreement). NCW may also terminate the merger agreement if the twenty-day average closing price of Banner common stock is less than $30.83 (subject to Banners right to increase the merger consideration and thereby prevent such termination as described under The Merger AgreementTermination of the Merger Agreement). The twenty-day average closing price of Banner common stock will be calculated on the date that regulatory approval for the merger is obtained, and it is not known when, or if, such approval will be obtained. The price of Banner common stock on August 17, 2007 was $33.79. Dissenters Rights (see page 21) Under Washington law, any NCW shareholder may dissent from the merger and receive the value of his or her shares of NCW common stock in cash if such shareholder follows the procedures described in Annex C, and summarized at page 21 of this document. NCW Will Hold its Special Meeting on September 27, 2007 (see page 13) The NCW special meeting will be held at NCW Community Bank, 701 N. Chelan Avenue, Wenatchee, Washington 98801, on September 27, 2007 at 5:00 p.m., local time. At the special meeting, NCW shareholders will be asked:  to approve and adopt the merger agreement;  to vote upon an adjournment or postponement of the NCW special meeting, if necessary, to solicit additional proxies; and  to transact any other business as may properly be brought before the NCW special meeting or any adjournment or postponement of the NCW special meeting. You are entitled to vote at the NCW special meeting if you owned NCW common stock at the close of business on August 13, 2007. On that date, there were 427,074 shares of NCW common stock outstanding and entitled to vote, approximately 32.2% of which were owned and entitled to be voted by NCW directors and executive officers and their affiliates. You are entitled to cast one vote for each share of NCW common stock you owned on that date. In order to approve and adopt the merger agreement, the holders of two-thirds of the outstanding shares of NCW common stock entitled to vote must vote in favor of doing so. NCWs Directors Have Agreed to Vote in Favor of the Merger (page 14) In consideration of Banner agreeing to enter into the merger agreement, each of the members of NCWs board of directors entered into support agreements with Banner under which they agreed to vote, and gave Banner an irrevocable proxy to vote, their shares of NCW common stock in favor of the merger agreement and against any competing acquisition transaction. The shares subject to these support agreements represent approximately 30.3% of the outstanding shares of NCW common stock as of the record date. Regulatory Approvals Required for the Merger (see page 22) Completion of the transactions contemplated by the merger agreement is subject to various regulatory approvals, including approval from the Federal Deposit Insurance Corporation and the Washington Department of -6- Financial Institutions. Banner and NCW have completed, or will complete, filing all of the required applications and notices with regulatory authorities. Although we do not know of any reason why we would not be able to obtain the necessary regulatory approvals in a timely manner, we cannot be certain when or if we will receive these approvals. COMPARATIVE PER SHARE MARKET PRICE INFORMATION Banner common stock trades on the Nasdaq under the symbol BANR. The following table presents the closing sale prices of Banner common stock on June 27, 2007, the last trading day before we announced the merger agreement, and August 17, 2007, the last practicable trading day prior to mailing this document. The table also presents the equivalent value of the merger consideration per share of NCW common stock on those dates, assuming 457,911 and 457,111 NCW common shares outstanding as of such dates. Equivalent Per Share Value of Banner Combined Cash and Date Closing Price Stock Consideration June 27, 2007 $ 35.20 $ 40.33 August 17, 2007 $ 33.79 $ 39.35 The market price of Banner common stock will fluctuate prior to the merger. You should obtain current stock price quotations for Banner common stock. -7- SELECTED HISTORICAL FINANCIAL DATA Selected Consolidated Historical Data of Banner Set forth below are highlights from Banners consolidated financial data as of and for the years ended December 31, 2002 through 2006 and as of and for the six months ended June 30, 2007 and 2006. You should read this information in conjunction with Banners consolidated financial statements and related notes included in Banners Annual Report on Form 10-K for the year ended December 31, 2006 and on Form 10-Q as of and for the six months ended June 30, 2007, which is incorporated by reference in this document and from which this information is derived. See Where You Can Find More Information on page 46. BannerSummary of Consolidated Financial Data At or For the Six Months Ended June 30, At or For the Years Ended December 31 Period End Balances (in thousands) Total assets $ 4,269,049 $ 3,397,000 $ 3,495,566 $ 3,040,555 $ 2,897,067 $ 2,635,313 $ 2,263,172 Loans receivable, net 3,575,104 2,790,415 2,930,455 2,408,833 2,063,238 1,700,865 1,546,927 Cash and securities 337,968 396,061 347,410 427,681 649,516 779,472 567,385 Deposits 3,592,781 2,579457 2,794,592 2,323,313 1,925,909 1,670,940 1,497,778 Borrowings 204,171 543,994 404,330 459,821 723,842 738,699 546,945 Stockholders equity 402,307 232,502 250,227 221,665 215,220 202,800 190,377 Shares outstanding excluding unearned, restricted shares held in ESOP 15,440 11,968 12,074 11,782 11,482 11,039 10,791 Operating Data (in thousands) Interest income 139,857 111,920 243,019 $ 190,160 $ 156,230 $ 140,441 $ 144,276 Interest expense 69,570 50,791 116,114 81,377 59,915 59,848 65,969 Net interest income 70,287 61,129 126,905 108,783 96,315 80,593 78,307 Provision for loan losses 2,400 3,500 5,500 4,903 5,644 7,300 21,000 Net interest income after provision for loan losses 67,887 57,629 121,405 103,880 90,671 73,293 57,307 Mortgage banking operations 3,163 2,606 5,824 5,647 5,522 9,447 6,695 Gain (loss) on sale of securities - - 65 (7,302) 141 63 27 Other operating income 8,157 6,896 14,686 12,199 11,305 10,071 9,155 Insurance recovery, net proceeds - 5,350 5,350 - FHLB prepayment penalties - - - 6,077 - - - Other operating expenses 57,370 48,559 99,731 91,471 79,714 69,876 60,445 Income before provision for income taxes 21,837 23,922 47,599 16,876 27,925 22,998 12,739 Provision for income taxes 6,913 7,775 15,436 4,432 8,585 6,891 3,479 Net income 14,924 16,147 $ 32,163 $ 12,444 $ 19,340 $ 16,107 $ 9,260 -8- At or For the Six Months Ended June 30, At or for the Years Ended December 31 Per Share Data Net income: Basic 1.11 1.36 2.70 $ 1.08 $ 1.74 $ 1.49 $ 0.85 Diluted 1.09 1.33 2.63 1.04 1.65 1.44 0.82 Stockholders equity 26.06 19.43 20.72 18.81 18.74 18.37 17.64 Cash dividends 0.38 0.36 0.73 0.69 0.65 0.61 0.6 Dividend payout ratio (basic) 34.23% 26.47% 27.04% 63.89% 37.36% 40.94% 70.59% Dividend payout ratio (diluted) 34.86% 27.07% 27.76% 66.35% 39.39% 42.36% 73.17% At or For the Six Months Ended June 30, At or for the Years Ended December 31 Key Financial Ratios Performance Ratios: Return on average assets 0.80% 1.04% 0.97% 0.41% 0.70% 0.66% 0.43% Return on average equity 9.69 14.12 13.54 5.62 9.22 8.21 4.71 Average equity to average assets 8.29 7.33 7.20 7.26 7.62 8.03 9.13 Interest rate spread 3.89 4.08 3.97 3.72 3.65 3.47 3.8 Net interest margin 4.04 4.17 4.08 3.79 3.71 3.53 3.91 Non-interest income to average assets 0.61 0.61 0.62 0.35 0.62 0.8 0.74 Non-interest expense to average assets 3.09 2.77 2.86 3.20 2.90 2.86 2.81 Efficiency ratio 70.3 61.18 64.00 81.75 70.37 69.75 64.18 Average interest-earning assets to interest-bearing liabilities 103.77 102.53 102.81 102.66 102.92 102.31 103.14 Asset Quality Ratios: Allowance for loan losses as a percent of total loans at end of period 1.20 1.19 1.20 1.27 1.41 1.51 1.69 Net charge-offs as a percent of average outstanding loans during the period 0.02 0.03 0.03 0.16 0.11 0.47 0.78 Non-performing assets as a percent of total assets 0.35 0.32 0.43 0.36 1.20 1.20 1.86 Ratio of allowance for loan losses to non- performing loans 3.28 3.18 2.53 2.96 1.86 0.92 0.74 Consolidated Capital Ratios: Total capital to risk- weighted assets 11.04 10.99 11.80 12.29 12.24 12.77 12.96 Tier 1 capital to risk- weighted assets 9.90 9.33 9.53 10.17 10.94 11.48 11.66 Tier 1 leverage capital to average assets 9.66 8.76 8.76 8.59 8.93 8.73 8.77 (1) Includes securities available for sale and held to maturity and, in the case of the six months ended June 30, 2007, $183.0 million of securities carried at fair value as a result of the adoption of SFAS No. 159. (2) Includes, in the case of the six months ended June 30, 2007, $33.8 million of advances from the Federal Home Loan Bank and $98,419 million of trust preferred securities, in each case carried at fair value in accordance with SFAS No. 159. (3) Calculated using shares outstanding excluding unearned restricted shares held in ESOP. (4) Net income divided by average assets. (5) Net income divided by average equity. (6) Difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. (7) Net interest income before provision for loan losses as a percent of average interest-earning assets. (8) Other operating expenses divided by the total of net interest income before loan losses and other operating income (non- interest income). (9) Non-performing loans consist of nonaccrual and 90 days past due loans. -9- RISK FACTORS In addition to the risk factors and other information contained in or incorporated by reference into this document, including Banners Annual Report on Form 10-K for the fiscal year ended December 31, 2006, and the matters addressed under the heading Forward-Looking Statements beginning on page 12 of this document, you should carefully consider the following risk factors in deciding whether to vote to approve and adopt the merger agreement. Because the Market Price of Banner Common Stock Will Fluctuate, NCW Shareholders Cannot Be Sure of the Value of the Merger Consideration They Will Receive. Upon completion of the merger, each share of NCW common stock will be converted into the right to receive merger consideration consisting of shares of Banner common stock and cash pursuant to the terms of the merger agreement. Any change in the market price of Banner common stock prior to completion of the merger will affect the value of the merger consideration that NCW shareholders will receive upon completion of the merger. Accordingly, at the time of the NCW special meeting, NCW shareholders will not necessarily know or be able to calculate the value of the consideration they would receive upon completion of the merger. Banner May Fail To Realize All of the Anticipated Benefits of the Merger. The success of the merger will depend, in part, on Banners ability to realize the anticipated cost and revenue synergies and other benefits from combining the businesses of Banner and NCW. However, to realize these anticipated benefits, Banner must successfully combine the businesses of Banner and NCW. If Banner is not able to achieve these objectives, the anticipated cost and revenue synergies and other benefits of the merger may not be realized fully or at all or may take longer to realize than expected. Banner may fail to realize some or all of the anticipated benefits of the transaction in the amounts and times projected for a number of reasons, including that the integration may take longer than anticipated, be more costly than anticipated or have unanticipated adverse results relating to NCWs or Banners existing businesses or customer base. Any such failure could have a material adverse effect on the value of Banner common stock. Banner and NCW have operated and, until the completion of the merger, will continue to operate, independently. It is possible that the integration process could result in the loss of key employees, the disruption of each companys ongoing businesses or inconsistencies in standards, controls, procedures and policies that adversely affect Banners ability to maintain relationships with clients, customers, depositors and employees or to achieve the anticipated benefits of the merger. Integration efforts between the two companies will also divert management attention and resources. These integration matters could have an adverse effect on each of Banner and NCW during the transition period and on the combined company following completion of the merger. These integration matters, as well as other changes unrelated to the merger that may occur in the business of Banner and NCW during the period between now and the completion of the merger, could have an adverse effect on each of Banner and NCW during the transition period and on the combined company and could result in lower than expected revenues or higher than expected costs following completion of the merger. NCW Shareholders Will Have a Reduced Ownership and Voting Interest After the Merger and Will Exercise Less Influence Over Management. After the mergers completion, NCW shareholders will own a significantly smaller percentage of Banner than they currently own of NCW. Following completion of the merger, NCW shareholders will own approximately 2.1% of the combined company on a fully diluted basis. Consequently, NCW shareholders may be able to exercise less influence over the management and policies of Banner than they currently exercise over the management and policies of NCW. The Merger Agreement Limits NCWs Ability to Pursue Alternatives to the Merger. The merger agreement contains non-solicitation provisions that, subject to limited exceptions, limit NCWs ability to discuss, facilitate or commit to competing third-party proposals to acquire all or a significant part of NCW. -10- Although NCWs board of directors is permitted to take these actions in connection with receipt of a competing acquisition proposal if it determines that the failure to do so would violate its fiduciary duties, taking such actions or similar actions (including NCW withdrawing or modifying, in a way adverse to Banner, its recommendation to its shareholders that they vote in favor of the merger) would entitle Banner to terminate the merger agreement. See The Merger AgreementNo Solicitation of Alternative Transactions. The merger agreement also requires NCW to Banner a termination fee of $750,000 if the merger agreement is terminated in specified circumstances. See The Merger AgreementTermination of the Merger AgreementPayment of Termination Fee. These provisions might discourage a potential competing acquiror that might have an interest in acquiring all or a significant part of NCW from considering or proposing that acquisition even if it were prepared to pay consideration with a higher per share market price than that proposed in the merger, or might result in a potential competing acquiror proposing to pay a lower per share price to acquire NCW than it might otherwise have proposed to pay. NCW Executive Officers and Directors Have Financial Interests in the Merger that Are Different from, or in Addition to, the Interests of NCW Shareholders. Executive officers of NCW negotiated the terms of the merger agreement, and NCWs board of directors unanimously approved and recommended that NCWs shareholders vote to approve and adopt the merger agreement. In considering these facts and the other information contained in this document, you should be aware that NCWs executive officers and directors have financial interests in the merger that are different from, or in addition to, the interests of NCWs shareholders. Please see SummaryInterests of NCW Executive Officers and Directors in the Merger and The MergerInterests of NCW Executive Officers and Directors in the Merger for further information about these interests. The Voting Agreements Limit NCWs Ability to Pursue Alternatives to the Merger. The merger agreement must be approved by the holders of two-thirds of the outstanding shares of NCW common stock entitled to vote at the special meeting.
